Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				        Applicant’s Amendment
2.	Applicant’s Amendment filed on 6/17/21 are entered. Claims 2, 15 and 20 are amended to overcome the rejection 35 U.S.C. 112, second paragraph as discussed in the Office Action mailed out 3/30/31. 

Allowable Subject Matter
3.	Claims 1-20 are allowable over prior art of record.

4.	None of prior art of record taken alone or in combination shows a switch-mode AC-DC power converter and a method for controlling thereof comprising at least a first switch, a second switch, a third switch and a fourth switch coupled in a bridgeless totem-pole circuit arrangement between the pair of input terminals and the pair of output terminals; and a control circuit coupled to the first switch, the second switch, the third switch and the fourth switch, the control circuit configured to: during a cycle of the AC voltage input, turn on the first switch, turn off the second switch, and apply pulse-width modulation (PWM) control signals to the third and fourth switches; and during a zero crossing of the AC voltage input, supply a PWM control signal to the fourth switch to reduce a rate of voltage change across the second switch at the zero crossing to reduce common mode noise of the power converter as recited in claims 1-19;  or a switch-mode AC-DC power converter comprising at least four switches arranged in a bridgeless totem-pole circuit between the input and output terminals, where a first one of the four switches is coupled between the line input terminal and the positive output terminal, a second one of the four switches is coupled between the line input terminal and the negative output terminal, a third claim 20.

				Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838